Citation Nr: 1502709	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran filed a timely Form 9 regarding the issues of entitlement to an increased evaluation for hemorrhoids and service connection for diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that the Veteran's Form 9 (substantive appeal) was not timely filed.

The Veteran filed a notice of disagreement with the timeliness finding and completed a substantive appeal in October 2012.

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDING OF FACT

A Form 9 (substantive appeal) was not received from the Veteran within 60 days of notification of the RO's statement of the case.  The statement of the case was post-marked on October 6, 2008.  The Veteran's Form 9 was dated December 2, 2008 and time-stamped as received by the VA RO on April 15, 2009.


CONCLUSION OF LAW

The criteria have not been met for the receipt of a timely Form 9 relating to the claims for an increased evaluation for hemorrhoids and service connection for diabetes.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.202, 20.302 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA law, an appeal to the Board must be completed by a substantive appeal, in writing, after a statement of the case is furnished.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2014).

A substantive appeal may be filed by a claimant personally, or by his or her representative if a proper power of attorney or declaration of representation is applicable, is on record or accompanies such documentation.  38 C.F.R. § 20.301(a).  

To be considered timely, a substantive appeal must be filed with the agency of original jurisdiction within 60 days from the date that the agency mails notice of the statement of the case to the Veteran.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b)(1).

If a claimant submits additional evidence within 1 year of the date of mailing of the notification of the determination being appealed and that evidence requires that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such statement of the case is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year period to file a notice of disagreement.  38 C.F.R. § 20.302(b)(2).

Notice of the September 10, 2008 rating decision was sent to the Veteran on October 6, 2008.  

In a statement to the Board the Veteran contends that the letter was dated November 2008.  However, the Veteran has provided no evidence of a later date.  

Following the regulations, the Board will presume that the letter of notification was mailed on the date of the stamp on the letter of record.

The Veteran's substantive appeal was dated December 2, 2008, but was not time-stamped as received by the VA until April 15, 2009.  There is no evidence of record that the VA received the substantive appeal earlier than April 15, 2009.  

Further, attached to the substantive appeal was a memorandum from the Veteran dated April 13, 2009, providing important evidence against her own claim.

This is simply not within the 60-day time frame for a timely substantive appeal.

Accordingly, the Board finds that the substantive appeal was not timely filed.

The Board has considered that the evidence submitted with the substantive appeal may have tolled the 60-day time period if it required a supplemental statement of the case.  

Preliminarily the Board notes that the additional evidence was submitted on April 15, 2009, while the letter providing notice of the determination being appealed was mailed on November 10, 2005.  Regulations state that the special exception applies if a claimant submits additional evidence within 1 year of the date of mailing of the notification of the determination being appealed.

Additionally the evidence submitted would not require a supplemental statement as the evidence submitted consists of service treatment records related to the Veteran's hemorrhoids.  As the Veteran is already service-connected for hemorrhoids, the only issue of concern would be the Veteran's current symptoms.  Thus, the evidence submitted is not pertinent to the appeal and would not justify the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.

The Board understands the Veteran's concerns and notes that the Veteran is free to file an additional claim for an increased evaluation for hemorrhoids, and to submit new and material evidence to reopen the previously denied claim for entitlement to service connection for diabetes.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

These obligations do not apply where a case may be resolved based entirely on relevant law, and not the underlying factual circumstances.  The disposition regarding the timeliness of the substantive appeal is governed completely by the provisions delimiting the time period in which to file a timely substantive appeal, thus rendering the Veterans Claims Assistance Act of 2000 and its attendant duties to notify and assist inapplicable.  See 38 U.S.C.A. § 5103A; DelaCruz v. Principi, 15 Vet. App. 143 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

ORDER

Absent a timely filed substantive appeal, the claims regarding entitlement to an increased evaluation for hemorrhoids and entitlement to service connection for diabetes are dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


